           Case 20-11395-amc                      Doc 4             Filed 03/04/20 Entered 03/04/20 15:38:08                               Desc Main
                                                                    Document      Page 1 of 8
 Fill in this information to identify your case:                                                                                        X Check if this is
                                                                                                                                          an amended filing
 United States Bankruptcy Court for the:
  Eastern District of Pennylvania
                        District of                                                               Official Form 101
 Case number (If known):20-11395 ______________________ Chapter you are filing under:
                                                                        Chapter 7                 Voluntary Petition for
                                                                        Chapter 11
                                                                        Chapter 12
                                                                        Chapter 13
                                                                                                  Individuals Filing for
                                                                    ✔                             Bankruptcy                                                  02/20

                                                                                 The bankruptcy forms use you and Debtor 1 to refer to a
debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint cases, these forms use you to ask
for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns a car.
When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases,
one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:         Identify Yourself

                                       About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
1. Your   full name
   Write the name that is on your
                                    Rosemary
   government-issued picture
                                  First name                                                              First name
   identification (for example,
   your driver’s license or
   passport).                      Middle name                                                             Middle name

   Bring your picture                 Blair
   identification to your meeting     Last name                                                           Last name
   with the trustee.
                                       Suffix (Sr., Jr., II, III)                                          Suffix (Sr., Jr., II, III)




2. All other names you
   have used in the last 8
   years
    Include your married or
    maiden names.

                                                                                                           First name
                                      First name
                                                                                                           Middle name
                                      Middle name

                                      Last name                                                            Last name



                                      First name                                                           First name


                                      Middle name                                                          Middle name

3. Only the last 4 digits             Last name                                                            Last name
   of your Social Security
   number or federal
   Individual Taxpayer
   Identification number
   (ITIN)
                                      xxx     – xx – ____ ____ ____ ____
Official Form                                                           0    1       6   2                 xxx    – xx – ____ ____ ____ ____
                                      OR                                                     101 Voluntary O R
Petition for Individuals Filing for
                                      9 xx – xx – ____ ____ ____ ____                                      9 xx – xx – ____ ____ ____ ____
Bankruptcy                                            page 1
           Case 20-11395-amc                      Doc 4          Filed 03/04/20 Entered 03/04/20 15:38:08                                              Desc Main
                                                                 Document      Page 2 of 8
Debtor 1    Rosemary Blair                                                             Case number (if known) _______________________
             First Name   Middle Name                Last Name




                                        About Debtor 1:                                                              About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names                   ✔                                                                            U
   and Employer                         U      I have not used any business names or EINs.                                 I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                               Business name

   Include trade names and
   doing business as names              Business name                                                                Business name


                                        ___ ___ –     ------------------------------------                           ___ ___ –    ------------------------------------
                                        EIN                                                                          EIN


                                        ___ ___ –     ------------------------------------                           ___ ___ –    ------------------------------------
                                        EIN                                                                          EIN




5. Where you live                                                                                                   If Debtor 2 lives at a different address:


                                        151 Palmer Road
                                        Number          Street                                                      Number          Street




                                        Conshohocken                                 PA         19428
                                        City                                       State      ZIP Code              City                                        State    ZIP Code



                                        County                                                                       County


                                        If your mailing address is different from the                                If Debtor 2’s mailing address is different from
                                        one above, fill it in here. Note that the court will                         yours, fill it in here. Note that the court will send
                                        send any notices to you at this mailing address.                             any notices to this mailing address.



                                        Number          Street                                                      Number          Street



                                        P.O. Box                                                                    P.O. Box



                                        City                                       State      ZIP Code              City                                        State    ZIP Code




6. Why you are choosing                 Check one:                                                                   Check one:
   this district to file for            ✔
   bankruptcy                           U      Over the last 180 days before filing this                             U      Over the last 180 days before filing this
                                               petition, I have lived in this district longer than                         petition, I have lived in this district longer than
                                               in any other district.                                                      in any other district.

                                        U      I have another reason. Explain.                                       U      I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                                     (See 28 U.S.C. § 1408.)




 Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
            Case 20-11395-amc                        Doc 4           Filed 03/04/20 Entered 03/04/20 15:38:08                                Desc Main
                                                                     Document      Page 3 of 8
Debtor 1      Rosemary Blair _____________________________ Case number (if known)
               First Name   Middle Name                 Last Name




  Part 2:     Tell the Court About Your Bankruptcy Case


 7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
    Bankruptcy Code you       for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
    are choosing to file         Chapter 7
    under
                                              Chapter 11
                                              Chapter 12
                                          ✔ Chapter 13


  8. How you will pay the fee                 I will pay the entire fee when I file my petition. Please check with the clerk’s office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre-printed address.

                                          ✔ I need to pay the fee in installments. If you choose this option, sign and attach the
                                                Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                              I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have
                                                the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
            bankruptcy
  9. Have you filed for                       No
                  within the
             ✔ Yes.
            EDPA
     last 8 years?                                        District                             When   06/01/2019        Case number 19-13561
                                                                                                      MM / DD / YYYY

                                                        District                             When                      Case number
                                                                                                      MM / DD / YYYY

                                                        District                             When                      Case number
                                                                                                      MM / DD / YYYY



  10. Areany bankruptcy                   ✔        No
      cases pending or being
      filednotby a spouse who is              Yes.      Debtor                                                         Relationship to you
      filing this case with                              District                             When                      Case number, if known
      you, or by a business                                                                           MM / DD / YYYY
      partner,   or by an
      affiliate?
                                                        Debtor                                                         Relationship to you

                                                        District                             When                      Case number, if known
                                                                                                      MM / DD / YYYY



 11. Do you rent your                                   ✔    No.    Go to line 12.
     residence?                               Yes.      Has your landlord obtained an eviction judgment against you?

                                                            No. Go to line 12.
                                                            Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                             part of this bankruptcy petition.




   Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
            Case 20-11395-amc                     Doc 4           Filed 03/04/20 Entered 03/04/20 15:38:08                                     Desc Main
                                                                  Document      Page 4 of 8
 Debtor 1     Rosemary Blair                                                     Case number (if known) _______________________
              First Name    Middle Name              Last Name




 Part 3:         Report About Any Businesses You Own as a Sole Proprietor


12.     Are you a sole                ✔ No. Go to Part 4.
  proprietor of any full- or
  part-time business?                     Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
                                                 Name of business, if any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership, or
                                                 Number          Street
   LLC.
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach
   it to this petition.
                                                  City                                                        State               ZIP Code


                                                 Check the appropriate box to describe your business:
                                                     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                     Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                     None of the above



 13.    Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
   Chapter 11 of the                      can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
   Bankruptcy Code and                    most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
                                          if any of these documents do not exist, follow the procedure in 11 U.S.C. 1116(1)(B).
   are you a small business
   debtor?                                ✔ No. I am not filing under Chapter 11.
   For a definition of small
                                           No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
   business debtor, see 11
                                                 the Bankruptcy Code.
   U.S.C. § 101(51D).
                                           Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                 Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.
                                           Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                   Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.

P art 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


 7. Do you own or have any                ✔     No
    property that poses or is
    alleged to pose a threat                  Yes. What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                                                     If immediate attention is needed, why is it needed?
    immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                                     Where is the property?
                                                                              Number           Street




                                                                              City                                                     State    ZIP Code


  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
           Case 20-11395-amc                       Doc 4         Filed 03/04/20 Entered 03/04/20 15:38:08                             Desc Main
                                                                 Document      Page 5 of 8
Debtor 1      Rosemary Blair _____________________________ Case number (if known)
              First Name     Middle Name             Last Name




 Part 5:          Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tellthe court whether                  About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
   you have received a
   briefing about credit                   You must check one:                                           You must check one:
   counseling.
   The law requires that you                I eceived a briefing from an approved credit                 U   I received a briefing from an approved credit
   receive a briefing about credit             counseling agency within the 180 days before I                counseling agency within the 180 days before I
   counseling before you file for              filed this bankruptcy petition, and I received a              filed this bankruptcy petition, and I received a
   bankruptcy. You must                        certificate of completion.                                    certificate of completion.
   truthfully check one of the
   following choices. If you                   Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment
   cannot do so, you are not                   plan, if any, that you developed with the agency.             plan, if any, that you developed with the agency.
   eligible to file.
                                           X    I received a briefing from an approved credit            U   I received a briefing from an approved credit
                                               counseling agency within the 180 days before I                counseling agency within the 180 days before I
   If you file anyway, the court               filed this bankruptcy petition, but I do not have a           filed this bankruptcy petition, but I do not have a
   can dismiss your case, you                  certificate of completion.                                    certificate of completion.
   will lose whatever filing fee
                                               Within 14 days after you file this bankruptcy petition,       Within 14 days after you file this bankruptcy petition,
   you paid, and your creditors
                                               you MUST file a copy of the certificate and payment           you MUST file a copy of the certificate and payment
   can begin collection activities
                                               plan, if any.                                                 plan, if any.
   again.
                                           U    I certify that I asked for credit counseling             U   I certify that I asked for credit counseling
                                               services from an approved agency, but was                     services from an approved agency, but was
                                               unable to obtain those services during the 7                  unable to obtain those services during the 7
                                               days after I made my request, and exigent                     days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver                 circumstances merit a 30-day temporary waiver
                                               of the requirement.                                           of the requirement.
                                               To ask for a 30-day temporary waiver of the                   To ask for a 30-day temporary waiver of the
                                               requirement, attach a separate sheet explaining               requirement, attach a separate sheet explaining
                                               what efforts you made to obtain the briefing, why             what efforts you made to obtain the briefing, why
                                               you were unable to obtain it before you filed for             you were unable to obtain it before you filed for
                                               bankruptcy, and what exigent circumstances                    bankruptcy, and what exigent circumstances
                                               required you to file this case.                               required you to file this case.
                                               Your case may be dismissed if the court is                    Your case may be dismissed if the court is
                                               dissatisfied with your reasons for not receiving a            dissatisfied with your reasons for not receiving a
                                               briefing before you filed for bankruptcy.                     briefing before you filed for bankruptcy.
                                               If the court is satisfied with your reasons, you must         If the court is satisfied with your reasons, you must
                                               still receive a briefing within 30 days after you file.       still receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved                 You must file a certificate from the approved
                                               agency, along with a copy of the payment plan you             agency, along with a copy of the payment plan you
                                               developed, if any. If you do not do so, your case             developed, if any. If you do not do so, your case
                                               may be dismissed.                                             may be dismissed.
                                               Any extension of the 30-day deadline is granted               Any extension of the 30-day deadline is granted
                                               only for cause and is limited to a maximum of 15              only for cause and is limited to a maximum of 15
                                               days.                                                         days.

                                           U    I am not required to receive a briefing                  U   I am not required to receive a briefing about
                                               about credit counseling because of:                           credit counseling because of:

                                               U   Incapacity. I have a mental illness or a mental           U   Incapacity. I have a mental illness or a mental
                                                                 deficiency that makes me                                      deficiency that makes me
                                                                 incapable of realizing or making                              incapable of realizing or making
                                                                 rational decisions about finances.                            rational decisions about finances.
                                               U   Disability. My physical disability causes me to           U   Disability. My physical disability causes me to
                                                                be unable to participate in a                                 be unable to participate in a
                                                                briefing in person, by phone, or                              briefing in person, by phone, or
                                                                through the internet, even after I                            through the internet, even after I
                                                                reasonably tried to do so.                                    reasonably tried to do so.
                                               U   Active duty. I am currently on active military            U   Active duty. I am currently on active military
                                                                duty in a military combat zone.                               duty in a military combat zone.
                                               If you believe you are not required to receive a              If you believe you are not required to receive a
                                               briefing about credit counseling, you must file a             briefing about credit counseling, you must file a
                                               motion for waiver of credit counseling with the court.        motion for waiver of credit counseling with the court.


  Official Form 101                                  Voluntary Petition for Individuals Filing for
  Bankruptcy                                         page 5
             Case 20-11395-amc                       Doc 4           Filed 03/04/20 Entered 03/04/20 15:38:08                              Desc Main
                                                                     Document      Page 6 of 8
Debtor 1          Rosemary Blair_____________________________ Case number (if known)
                  First Name   Middle Name             Last Name




  Part 6:        Answer These Questions for Reporting Purposes

                                             16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
  16. Whatkind of debts do                        as “incurred by an individual primarily for a personal, family, or household purpose.”
     you have?
                                                  0 No. Go to line 16b.
                                                  ✔0 Yes. Go to line 17.
                                             16b.     Are your debts primarily business debts? Business debts are debts that you incurred to
                                                  obtain money for a business or investment or through the operation of the business or investment.
                                                  0   No. Go to line 16c.
                                                  0   Yes. Go to line 17.

                                             16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are
        you filing under
     Chapter 7?                              ✔0 No.                I am not filing under Chapter 7. Go to line 18.

     Do you estimate that after              0   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
     any exempt property is                            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
     excluded and                                     0    No
     administrative expenses
     are paid that funds will be                      0    Yes
     available for distribution
     to unsecured creditors?

  18. How many creditors do                  ✔0 1-49                                 0   1,000-5,000                           0   25,001-50,000
     you estimate that you                   0 50-99                                 0   5,001-10,000                          0   50,001-100,000
     owe?                                    0 100-199                               0   10,001-25,000                         0   More than 100,000
                                             0 200-999
  19. How much do you                        0 $0-$50,000                            0   $1,000,001-$10 million                0   $500,000,001-$1 billion
     estimate your assets to                 0 $50,001-$100,000                      0   $10,000,001-$50 million               0   $1,000,000,001-$10 billion
     be worth?                               ✔0 $100,001-$500,000                    0   $50,000,001-$100 million              0   $10,000,000,001-$50 billion
                                             0 $500,001-$1 million                   0   $100,000,001-$500 million             0   More than $50 billion

20. How         much do you                  0 $0-$50,000                            0   $1,000,001-$10 million                0   $500,000,001-$1 billion
     estimate     your liabilities           0 $50,001-$100,000                      0   $10,000,001-$50 million               0   $1,000,000,001-$10 billion
     tobe?                                   ✔0 $100,001-$500,000                    0   $50,000,001-$100 million              0   $10,000,000,001-$50 billion
                                             0 $500,001-$1 million                   0   $100,000,001-$500 million             0   More than $50 billion
Part 7:           Sign Below

                                             I have examined this petition, and I declare under penalty of perjury that the information provided is true and
 For you                                     correct.
                                             If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or
                                             13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                             under Chapter 7.
                                             If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                             this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                             I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                             I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                             with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                             18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                             X   /s/ Rosemary Blair                                         X
                                                 Signature of Debtor 1                                          Signature of Debtor 2

                                                 Executed on 03/04/2020                                         Executed on
                                                                MM    / DD / YYYY                                              MM / DD     / YYYY



   Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
           Case 20-11395-amc                      Doc 4          Filed 03/04/20 Entered 03/04/20 15:38:08                                Desc Main
                                                                 Document      Page 7 of 8
Debtor 1      Rosemary Blair _____________________________ Case number (if known)
               First Name   Middle Name             Last Name




                                          I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
 For your attorney, if you are
                                          to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
 represented by one
                                          available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                          the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
 If you are not represented               knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
 by an attorney, you do not
 need to file this page.
                                            /s/ Sharon S. Masters, Esq.                                       Date         03/04/2020
                                             Signature of Attorney for Debtor                                              MM / DD / YYYY




                                             Sharon S. Masters, Es
                                             Printed name

                                             The Law Firm of Sharon S. Masters
                                             Firm name

                                             2201 Pennsylvania Ave. #517
                                             Number Street




                                             Philadelphia                                                    PA             19130
                                             City                                                            State         ZIP Code
                                             Contact phone                                                   Email address




                                                                (610) 322-5277                                             shmasters@hotmail.com


                                             50360                                                           PA
                                             Bar number                                                      State




   Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
           Case 20-11395-amc                   Doc 4          Filed 03/04/20 Entered 03/04/20 15:38:08                                  Desc Main
                                                              Document      Page 8 of 8
Debtor 1     Rosemary Blair                                                  Case number (if known) ______________________
             First Name   Middle Name           Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but
bankruptcy without an                   you should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.
                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that
                                        debt in your schedules. If you do not list a debt, the debt may not be discharged. If you do not
                                        list property or properly claim it as exempt, you may not be able to keep the property. The judge
                                        can also deny you a discharge of all your debts if you do something dishonest in your
                                        bankruptcy case, such as destroying or hiding property, falsifying records, or lying. Individual
                                        bankruptcy cases are randomly audited to determine if debtors have been accurate, truthful, and
                                        complete. Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To
                                        be successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules
                                        of Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must
                                        also be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        U   No
                                        U   Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        U   No
                                        U   Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        U   No
                                        U   Yes. Name of Person ________________________________________________________ .
                                                 Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.


                                        x                                                               x
                                        Signature of Debtor 1                                                 Signature of Debtor 2

                                        Date                                                                  Date
                                                            MM / DD / YYYY                                                        MM / DD / YYYY

                                        Contact phone __________________________________________ Contact phone ________________

                                        Cell phone                                                            Cell phone

                                        Email address                                                         Email address



 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
